PER CURIAM.
This case has been remanded back to us, on certiorari granted by the Florida Supreme Court,1 for reconsideration of our prior decision2 in the light of that court’s subsequent opinion in Stecher v. Pomeroy.3
Since then, the trial judge has requested by letter that we return the case for reconsideration by him and for further proceedings also in the light of Stecher, We think this appropriate.
The cause is hereby remanded to the lower court for further proceedings not inconsistent with Stecher, supra.
PIERCE, C. J., and LILES and Mc-NULTY, JJ„ concur.

. Snead v. Plavchak (Fla.1971), 254 So.2d 196.


. (Fla.App.1971), 250 So.2d 11.


. (Fla.1971), 253 So.2d 421.